PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/620,087
Filing Date: 6 Dec 2019
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Jonathan V. Sry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/25/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 as obvious over Shiao et al (US 2010/0151199 A1).
	Regarding claim 1, 4, 8-11, Shiao teaches or otherwise renders obvious roofing granules (i.e., a plurality of granules) comprising a ceramic core (e.g., porcelain) (130) having an outer surface and a shell on and surrounding the core (140), wherein the shell comprises reflective particles (144) bound together with an inorganic binder (142); wherein the granules have a minimum Total Solar Reflectance of at least 0.7 (para 33, 57, 106; fig 8).
	Shiao suggests the reflective particles may be near infrared-reflective particles (e.g., iron oxide, mullite (i.e., reflectivity of greater than 70%), ceramic particles, grog (i.e., minerals), alumina (i.e., reflectivity of greater than 70%)) (para 64, 74) and the coating layers may comprise binders such as metal silicates (e.g., alkali metal silicates such as sodium silicate), glass, aluminosilicates (i.e., amorphous hardener) (para 64, 87-94).
	Regarding the limitations “wherein the ceramic particles are present as greater than 50 percent by weight of the shell of the respective granule, based on the total weight of the shell of the respective granule, wherein the shell of each granule has a total porosity in a range from greater than 0 to 60 percent by volume, based on the total volume of the shell of the respective granule,” Shiao teaches an air/matrix interface at the pores and concomitant difference in refractive index results in refraction and scattering of incident radiation (para 60); and the particles are near infrared-reflective; so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the mount of near infrared-reflective particles in the coating (and therein the percent by weight of the shell of the particles) and the porosity in the coating to optimize the near infrared-reflective properties and the scattering of incident radiation of the coating.
	Regarding the limitations “wherein the shell of each granule has a volume of at least 40 volume percent, based on the total volume of the respective granule” and “wherein the shell has a thickness of at least 50 micrometers,” it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coating (and therein the percent volume of the coating based on the total volume of the respective granule) to optimize its protective properties and its ability to be transmissive to near infrared-reflective and scatter incident radiation properties.
	Regarding claim 2, Shiao teaches the ceramic cores may be porous which would suggest porous ceramic cores are optional (para 33) and that of solid ceramic cores to one of ordinary skill in the art at the time of invention.
	Regarding claim 3, Shiao teaches the cores have a diameter of preferably at least 0.4 mm (i.e., 400 microns) which suggests the diameter of the instant claims.
	Regarding claims 5 and 6, Shiao teaches a plethora of compositions of near infrared-reflective particles may be used to provide the granules/coatings with near infrared-reflective properties, including that of alternatives to TiO2 and Al2O3 (para 64-70, 74), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the compositions near infrared-reflective particles to optimize the near infrared-reflective properties of the coatings/granules. 
Regarding claim 7, Shiao suggests or otherwise renders obvious the structure of that of the instant claims, so it is deemed to possess a Tumble Toughness Value of least 70 after immersion in water at 20°C±2°C for two months. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	Regarding claim 12 and 13, Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the shell comprises first and second concentric layers, with the first layer being closer to the core than the second layer; and the shell comprises first and second concentric layers, with the first layer being closer to the core than the second layer (fig 8). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coatings and the porosity of the coatings (and therein the density and specific surface area) to optimize the protective properties and the ability to be near infrared-reflective and scattering of incident radiation property of the coatings.
	Regarding claim 14, Shiao teaches the roofing granules may be applied to a shingle; wherein the serve to provide the shingle with durability (e.g., the effects of the solar radiation, in particular from the degradative effects of ultraviolet rays, and of the environment, including wind, precipitation, pollution, and the like, and contribute to better reflection of incident radiation) (para 3-5, 7-10, 107-14); so it would have been obvious to one of ordinary skill in the art at the time of invention to use the granules on a roofing shingle and to maximize the surface coverage of the granules to optimize the total solar reflectance of the roofing shingle (i.e., roofing material).
	Regarding claims 15 and 16, Shiao suggests or otherwise renders obvious a method of making the plurality of granules of claim 1 comprising providing a plurality of ceramic cores; coating each of the ceramic cores with a shell precursor, wherein the shell precursor comprises an aqueous dispersion comprising ceramic particles, alkali silicate precursor, and hardener precursor; and curing the coated aqueous dispersion to provide the plurality of granules; wherein the coating the ceramic core with the shell comprises fluidized bed coating (para 33, 44, 57, 64, 87-94, 97, 106; fig 8).

(2) Response to Argument
IIIA. The Examiner has not clearly articulated a reason why “wherein the ceramic particles are present as greater than 50 percent by weight of the shell of the respective granule, based on the total weight of the shell of the respective granule” would be obvious over Shiao.

	This is not persuasive. The Examiner notes that the instant specification states “’ceramic’ refers to a metal (including silicon) oxide, which may include at least one of a carbon or a nitrogen, in at least one of an amorphous, crystalline, or glass-ceramic form” (para 5 of instant specification). 
The Examiner notes that Shiao teaches “[r]oofing granules typically are subsequently coated with a binder containing one or more coloring pigments, such as suitable metal oxides” (para 4); “[t]he UV coating layer can comprise a coating binder and, optionally, at least one material dispersed in the coating binder. The ultraviolet opacity of the UV coating layer can be provided by the coating binder, the at least one material dispersed in the coating binder, or by a combination thereof. Preferably, the at least one material is an ultraviolet absorber selected from the group consisting of organic ultraviolet absorbing compounds, organic ultraviolet absorbing particles, and insoluble ultraviolet absorbing pigments. Preferably, in one aspect the ultraviolet absorbing inorganic pigments comprise micronized titanium dioxide, micronized zinc oxide, and micronized cerium oxide. In another aspect, the insoluble ultraviolet absorbing inorganic particles comprise titanium oxide nanoparticles, zinc oxide nanoparticles, iron oxide nanoparticles, and cerium oxide nanoparticles” (para 82-83). Shiao further teaches “the near infrared-reflective roofing granules of the present invention can include conventional coatings pigments such that the coated granules not only have high UV opacity, but also have aesthetically pleasing colors… conventional coatings pigments can be included in the UV coating composition” (para 89).
Based on these teachings, Shiao would have suggested to one of ordinary skill in the art the use of metal oxide pigments to both increase the ultraviolet opacity of the UV coating layer (e.g., the metal oxide ultraviolet absorbing inorganic pigments) and to optimize the color of the granule (e.g., the metal oxide conventional coating pigments).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of both the metal oxide ultraviolet absorbing inorganic pigments and the metal oxide conventional coating pigments in the coating binder to optimize the ultraviolet opacity and color of the UV coating layer.
It is further noted that Shiao does suggest an upper range for the amount of metal oxide pigment that can be combined with or substituted for the binder to bring about the desired properties, so any contention to the contrary appears to be conjecture. The Example on which the Appellant relies teaches only a coating with an amount metal oxide ultraviolet absorbing inorganic pigments included in the coating and fails to consider the additional metal oxide conventional coating pigments that could be added to the granule to optimize or adjust its color per the express teachings of Shiao.

IIIB. The Examiner has not established that a person of skill in the art would have a reasonable expectation of a successful granule. While the person of skill in the art would be able to add additional pigments as suggested by the Examiner in the Advisory Action, a person of skill in the art should have a reasonable expectation of success in doing so (which is not present here). Since these granules are systems, having ceramic particles greater than 50 percent by weight of the shell was not known. It was also not known whether a granule system could include greater than 50 percent ceramic particles in a shell since there is no evidence of this in any system of the applied prior art.

	This is not persuasive. The Examiner notes that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP § 2144.05 IIA).
With regard to the contentions that “having ceramic particles greater than 50 percent by weight of the shell was not known” and “[i]t was also not known whether a granule system could include greater than 50 percent ceramic particles in a shell since there is no evidence of this in any system of the applied prior art;” the Examiner notes that this is not an anticipation rejection, but rather an obvious routine optimization rejection for which Shiao provides the roadmap. 
The Appellant contends since an increase in the ceramic particles would inherently use less inorganic binder in Shiao, and since Shiao’s inorganic binder contributes to the UV opacity (see para. [0082] Shiao), then there would be no reason why a person of skill in the art would deliberately reduce the UV opacity of the system in Shiao in order to add additional ceramic particles. A person of ordinary skill in the art would not have a reasonable expectation of a successful granule if the amount of binder were reduced because at some point, a lack of binder in the shell of Shiao potentially reduces the ability for the ceramic particles to even form a shell (page 8 of Appeal Brief).
However, Shiao gives direct motivation and express teachings for adding additional ceramic particles to the UV coating and not reducing its UV opacity.
Shiao teaches “[r]oofing granules typically are subsequently coated with a binder containing one or more coloring pigments, such as suitable metal oxides” (para 4); “[t]he UV coating layer can comprise a coating binder and, optionally, at least one material dispersed in the coating binder. The ultraviolet opacity of the UV coating layer can be provided by the coating binder, the at least one material dispersed in the coating binder, or by a combination thereof. Preferably, the at least one material is an ultraviolet absorber selected from the group consisting of organic ultraviolet absorbing compounds, organic ultraviolet absorbing particles, and insoluble ultraviolet absorbing pigments. Preferably, in one aspect the ultraviolet absorbing inorganic pigments comprise micronized titanium dioxide, micronized zinc oxide, and micronized cerium oxide. In another aspect, the insoluble ultraviolet absorbing inorganic particles comprise titanium oxide nanoparticles, zinc oxide nanoparticles, iron oxide nanoparticles, and cerium oxide nanoparticles” (para 82-83). Shiao further teaches “the near infrared-reflective roofing granules of the present invention can include conventional coatings pigments such that the coated granules not only have high UV opacity, but also have aesthetically pleasing colors… conventional coatings pigments can be included in the UV coating composition” (para 89).
Based on these teachings, Shiao would have suggested to one of ordinary skill in the art the use of metal oxide pigments to both increase the ultraviolet opacity of the UV coating layer (e.g., the metal oxide ultraviolet absorbing inorganic pigments) and to optimize the color of the granule (e.g., the metal oxide conventional coating pigments).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of both the metal oxide ultraviolet absorbing inorganic pigments and the metal oxide conventional coating pigments in the coating binder to optimize the ultraviolet opacity and color of the UV coating layer.
	As demonstrated Shiao provides the roadmap for substituting the ceramic particles (i.e., metal oxides) for the binder particles in the UV coating without the possibility of reducing its ultraviolet opacity.

	IIIC. The Examiner has not identified any overlapping ranges.

This is an unnecessary and confusing contention by the Appellant considering the Examiner never stated a rejection based on overlapping ranges. The Examiner cannot be expected to counter an argument against a rejection that was never made. The Examiner reiterates that the rejection is based on express teachings (e.g., solar reflectance or total solar reflectance) or routine optimization (e.g., percent by weight of ceramic particles in the shell and percent volume of the shell as based on the total volume of the granule).

IVD. The Examiner has not shown that Shiao discloses “wherein the granules have a minimum Total Solar Reflectance of at least 0.7.”

This is nor persuasive. Shiao actually states:
[0053] The present invention provides roofing granules which have high near infrared reflectance as well as high opacity to solar ultraviolet radiation, and roofing products such as shingles provided with such near infrared-reflective roofing granules. The present invention also provides a process for preparing these near infrared-reflective roofing granules. Inert mineral particles are employed as cores for the roofing granules. The inert mineral particles preferably have a high reflectance in the near infrared portion of the solar spectrum. The exterior surface of the cores is coated with a UV coating composition having a high opacity to ultraviolet radiation and, preferably, high transparency to near infrared radiation, to form a coating layer on the cores.
[0054] As used in the present specification and claims, "near infrared-reflective," and "solar heat-reflective" refer to reflectance in the near infrared range (700 to 2500 nanometers) of the electromagnetic spectrum. "Visible" refers to the visible range of the electromagnetic spectrum (400 to 700 nm). "Ultraviolet" and "UV" refer to the ultraviolet range (10 to 400 nanometers) of the electromagnetic spectrum. "UVA" refers to the portion of the spectrum having wavelengths from 315 to 400 nanometers. "UVB" refers to the portion of the spectrum having wavelengths from 280 to 315 nanometers. As used in the present specification and claims, the "opacity" of an object or medium refers to the extinction of incident radiation by the object or medium and is the sum of the absorption of incident radiation and the scattering of incident radiation. As used in the present specification and claims, "about" means plus or minus five percent or less. As used in the present specification and claims, "encapsulate" means to cover completely, that is, to cover 100 percent of the surface.
[0055] As used in the present specification and claims, "solar reflective functional pigment" denotes a pigment selected from the group consisting of light-interference platelet pigments including mica, light-interference platelet pigments including titanium dioxide, mirrorized silica pigments based upon metal-doped silica, metal flake pigments, metal oxide coated flake pigments, and alumina. As used in the present specification and claims, "granule coloring pigment" denotes a conventional metal oxide-type pigment employed to color roofing granules. As used in the present specification and claims, the strength in color space E* is defined as E*=(L*.sup.2+a*.sup.2+b*.sup.2).sup.1/2, where L*, a*, and b* are the color measurements for a given sample using the 1976 CIE L*a*b* color space. The total color difference ΔE* is defined as ΔE*=(ΔL*.sup.2+Δa*.sup.2+Δb*.sup.2).sup.1/2 where ΔL*, Δa*, and Δb* are respectively the differences in L*, a* and b* for two different color measurements.
The Examiner contends that, as demonstrated in the above paragraphs (para 53 and 55 above) that Shiao is teaching the granules are to have properties responsive to all portions of the solar spectrum (e.g., UV, visible (e.g., color), near-infrared, etc) and that Shiao goes on to define the portions of that spectrum (para 54 above); so when Shiao refers to solar reflectance (para 57) it would have suggested to the ordinary skilled artisan at the time of invention the total solar reflectance. In the addition, the Appellant has provided no proof that one of ordinary skill in the art at the time of invention would have not interpreted it to mean total solar reflection, and the Appellant is reminded that the arguments of counsel cannot take the place of evidence in the record (MPEP § 2145 I).
	The Appellant further contends that the feature that the shell of present claim 1 has a volume of at least 40 volume percent involves an inventive step and is not merely an obvious choice (page 6 of Appeal Brief). This is not persuasive. Shiao teaches the exterior surface of the cores is coated with a UV coating composition having a high opacity to ultraviolet radiation and high transparency to near infrared radiation to form a coating layer on the cores to provide the roofing granules (para 21); wherein the "opacity" of an object or medium refers to the extinction of incident radiation by the object or medium and is the sum of the absorption of incident radiation and the scattering of incident radiation. Thickness would affect the ability of the coating to possess both a high opacity to ultraviolet radiation and high transparency to near infrared radiation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coating (and therein the percent volume of the coating based on the total volume of the respective granule) to optimize its protective properties and its ability to be transmissive to near infrared-reflective radiation and possess scattering/absorption of other incident radiation (e.g., UV).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.